Name: Commission Regulation (EEC) No 2470/86 of 31 July 1986 determining the maximum amount of the compensation for tuna supplied to the canning industry for the period 1 January to 31 March 1986
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 211 /22 Official Journal of the European Communities 1 . 8 . 86 COMMISSION REGULATION (EEC) No 2470/86 of 31 July 1986 determining the maximum amount of the compensation for tuna supplied to the canning industry for the period 1 January to 31 March 1986 three-month period from 1 March 1986 ; whereas the market situation in Spain and Portugal should therefore be assessed on the basis of the situation prevailing from that date and the maximum amount of the compensation fixed, where appropriate, for the period commencing on 1 March 1986 ; Whereas an analysis of the situation on the Community market in tuna in the Member States other than Spain and Portugal has shown that for certain species and presentations of the product considered, during the period 1 January to 31 March of the 1986 fishing year, both the quarterly average market price and the entry price referred to in Article 3 of Regulation (EEC) No 1196/76 were less than 90 % of the Community producer price in force, as fixed by Council Regulation (EEC) No 3605/85 of 17 December 1985 fixing the Community producer price for tuna intended for the canning industry for the 1986 fishing year (4); THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by the Act of Accession of Spain and Portugal , and in particular Article 17 (6) thereof, Having regard to Council Regulation (EEC) No 1196/76 of 17 May 1976 laying down general rules for the granting of compensation to producers of tuna for the canning industry (2), and in particular Article 7 thereof, Whereas the detailed rules for granting the compensatory allowance were laid down by Commission Regulation (EEC) No 2469/86 of 31 July 1986 laying down detailed rules for the granting of compensation to producers of tuna for the canning industry (3) ; Whereas compensation is to be granted, if necessary, to Community producers of tuna in respect of tuna for the canning industry ; whereas this measure was included in order to compensate Community producers for any disad ­ vantages that may arise under the import arrangements ; whereas by virtue of those arrangements a fall in the import prices for tuna could directly threaten the income level of Community producers of this product ; Whereas compensation is granted for the quantities of tuna supplied to the canning industry during the three ­ month period for which prices were recorded, where simultaneously the quarterly average price on the Community market and the free-at-frontier price are less than 90 % of the Community producer price and this fall in prices is occasioned by the level of prices on the world market in tuna and is not caused by an abnormal increase in the quantities produced by Community producers and landed in the Community ; Whereas, since the application of these arrangements to Spain and Portugal was postponed until 1 March 1986 in accordance with Article 394 of the Act of Accession, the situation on the markets in those two Member States can be assessed only on the basis of information covering a Whereas the information currently available to the Commission does not suggest that the current level of prices on the Community market in the 10 Member States concerned is caused by an abnormal increase in the quantities of Community production landed in the Community, since according to this information there has been no substantial change in the quantities of Commu ­ nity production supplied to the canning industry in the 10 Member States concerned ; Whereas compensation should therefore be granted, for the period 1 January to 31 March 1986, to tuna producers established in the Member States of the Community as constituted on 31 December 1985 and the maximum amount of compensation for each of the products concerned should be fixed within the limits necessary to ensure that the fall in prices on the Community market does not threaten the income derived by producers of the products from the sale of the quantities produced, be it on the Community market or on that of third countries ; whereas in order to assess the actual fall in income on the basis of available data, reference should be made to trends over a sufficiently representative period by means of appropriate criteria ; whereas this maximum amount is fixed on the basis of data which, in the immediate future, of necessity reflect a situation which is fragmentary because limited to only part of the fishing year and as the (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 133 , 22. 5 . 1976, p. 1 . (3) See page 19 of this Official Journal . o OJ No L 344, 21 . 12. 1985, p . 11 . 1 . 8 . 86 Official Journal of the European Communities No L 211 /23 (ECU/tonne)year progresses it will be necessary to take into account all the factors contributing to a more complete assessment of the situation ; Whereas the Management Committee for Fishery Products has not delivered an opinion within the time limit set by its chairman, Product Maximum amountof compensation Yellowfin tuna, whole , weighing more than 10 kg each 170 Yellowfin tuna, whole , weighing not more than 10 kg each 185 Whole skipjack 0 Big eye tuna 0 Albacore 0 2. The compensation shall be granted in accordance with the provisions of Regulation (EEC) No 2469/86 . HAS ADOPTED THIS REGULATION : Article 1 1 . The compensation referred to in Article 17 of Regu ­ lation (EEC) No 3796/81 shall apply for the period 1 January to 31 March 1986 to producers of tuna estab ­ lished in Member States other than Spain and Portugal for products intended for the canning industry in the Community within the following maximum amounts : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission